                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                             Judge Christine M. Arguello


Civil Action No. 18-cv-02085-CMA-STV

MARGARET R. COLUCCI,

       Plaintiff,

v.

NATIONAL BOARD OF CHIROPRACTIC EXAMINERS,
SALVATORE D. LARUSSO,
PAUL N. MORIN,
DANIEL M. CÔTÉ,
LEROY F. OTTO,
JOHN R. MCGINNIS,
FARREL GROSSMAN,

       Defendants.


     ORDER GRANTING DEFENDANTS’ MOTIONS FOR SUMMARY JUDGMENT


       This matter is before the Court upon Defendants’ National Board of Chiropractic

Examiners, Salvatore D. Larusso, Steven R. Conway, John C. Nab, Paul N. Morin,

Leroy F. Otto, John R. McGinnis, Farrel Grossman, and Kirk Shilts’ Motion for Summary

Judgment (Doc. # 39) 1 and Defendant Daniel M. Côté’s Motion for Summary Judgment




1
  On January 17, 2020, after the filing of the motions for summary judgment, Plaintiff and
Defendants Steven R. Conway, John C. Nab, and Kirk Shilts stipulated to dismissal of this
action with prejudice as to those Defendants. (Doc. # 82.) Defendants Conway, Nab, and Shilts
were dismissed accordingly on January 21, 2020. (Doc. # 83.) The encaptioned Defendants
remain.
(Doc. # 41). 2 For the reasons described herein, the Court grants Defendants’ motions

for summary judgment and enters judgment in Defendants’ favor.

                                     I.     BACKGROUND

A.     UNDISPUTED FACTUAL HISTORY

       Plaintiff Margaret Colucci is a practicing chiropractor and resides in Nevada.

(Doc. # 71 at 7.) Between 2015 and February 23, 2018, Plaintiff served on the Board of

Directors of Defendant National Board of Chiropractic Examiners (“Defendant NBCE”).

(Id.) NBCE is a nonprofit corporation that develops, administers, and scores

standardized exams for the chiropractic profession. (Id.) Each of the individually named

Defendants (“Individual Defendants”) was a voting member of NBCE’s Board of

Directors on February 23, 2018. (Id.) On that date, NBCE’s Board of Directors voted 9

to 2 in an open session to remove Plaintiff as a board member. (Id. at 9.) All Individual

Defendants voted in favor of Plaintiff’s removal from the board. (Id. at 2.) Each

Individual Defendant owed a fiduciary duty to Defendant NBCE, but not to Plaintiff. See

(Doc. # 3 ¶¶ 103, 108).

B.     PROCEDURAL HISTORY

       Plaintiff initiated this action in state court on March 7, 2018, asserting three

claims for relief against Defendants: (1) breach of fiduciary duty against the Individual

Defendants; (2) aiding and abetting breach of fiduciary duty against Defendant NBCE;

and (3) a request for declaratory judgment regarding the parties’ present rights and

duties. (Doc. # 3.) Plaintiff’s claims are based on her allegation that the Board of


2
 Although Defendant Côté separately filed his Motion, the Court will treat the motions as one
because they advance functionally identical arguments for the purposes of this Order.

                                               2
Directors wrongfully removed her from the board by failing to follow proper procedures.

(Id. at 11–13.) She alleges that she suffered harm in the form of damage to her

reputation, lost income, and certain legal fees. (Id.)

       In state court, Defendants moved to dismiss Plaintiff’s claims pursuant to Colo.

R. Civ. P. 12(b)(2) and 12(b)(5). (Doc. # 1-12 at 3.) Defendants argued, inter alia, that

Plaintiff lacks standing to bring the instant lawsuit because Defendants did not owe her

a fiduciary duty. (Id. at 8–10.) The state court disagreed and denied Defendants’ Motion

to Dismiss on June 6, 2018. See (Doc. # 9). In doing so, the state court agreed with

Plaintiff’s argument that the Colorado Court of Appeals decision in Taylor v. Taylor, 381

P.3d 428 (Colo. App. 2016), conferred upon Plaintiff third-party standing to sue the

Individual Defendants for breach of fiduciary duty and Defendant NBCE for aiding and

abetting breach of fiduciary duty. (Doc. # 9 at 12–13.) The state court stated:

       This type of oversight and supervision provided by [Colo. Rev. Stat. § 7-
       128-101] for non-profit boards of directors is analogous to the Probate
       Code[‘]s oversight and supervision of trustees [analyzed in Taylor]. Based
       upon Taylor, Plaintiff could pursue a claim for a breach of fiduciary duty
       that proved harmful to her, even though the duty by the Board Members
       was owed to NBCE. Further, since she could pursue the breach of
       fiduciary duty claim against the Board Members she could also pursue a
       claim against NBCE for adding [sic] and abetting breach of fiduciary duty.

(Id.) Defendants subsequently disputed all three claims in the Answer they filed on June

20, 2018. (Doc. # 8.)

       On August 16, 2018, Defendants removed this action from state court. (Doc. # 1.)

Approximately ten months later, in early June 2019, Defendants moved for summary

judgment on all three claims. Defendant NBCE and all Individual Defendants except

Defendant Daniel Côté jointly filed a Motion for Summary Judgment on June 6, 2019.

                                              3
(Doc. # 40.) Defendant Côté separately filed a Motion for Summary Judgment on June

7, 2019. (Doc. # 42.) Both motions argue, inter alia, that Plaintiff lacks standing to bring

this lawsuit because Defendants did not owe her a fiduciary duty, and, in the alternative,

that Plaintiff’s claims fail on the merits for lack of a fiduciary relationship between

Plaintiff and the Individual Defendants. The motions are ripe for the Court’s review.

(Doc. ## 39, 41, 47, 55, 60, 64.)

                          II.    APPLICABLE LEGAL PRINCIPLES

A.     SUMMARY JUDGMENT STANDARD

       Summary judgment is warranted when “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A fact is “material” if it is essential to the proper

disposition of the claim under the relevant substantive law. Wright v. Abbot Labs., Inc.,

259 F.3d 1226, 1231–32 (10th Cir. 2001). A dispute is “genuine” if the evidence is such

that it might lead a reasonable jury to return a verdict for the nonmoving party. Allen v.

Muskogee, Okl., 118 F.3d 837, 839 (10th Cir. 1997). When reviewing motions for

summary judgment, a court may not resolve issues of credibility and must view the

evidence in the light most favorable to the nonmoving party—including all reasonable

inferences from that evidence. Id. However, conclusory statements based merely on

conjecture, speculation, or subjective belief do not constitute competent summary

judgment evidence. Bones v. Honeywell Int’ l, Inc., 366 F.3d 869, 875 (10th Cir. 2004).

       The moving party bears the initial burden of demonstrating an absence of a

genuine dispute of material fact and entitlement to judgment as a matter of law. Id. In



                                               4
attempting to meet this standard, a movant who does not bear the ultimate burden of

persuasion at trial does not need to disprove the other party’s claims; rather, the movant

need simply point the court to a lack of evidence for the other party on an essential

element of that party’s claim. Adler v. Wal-Mart Stores, Inc., 144 F.3d 644, 671 (10th

Cir. 1998) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986)).

       Once the movant meets its initial burden, the burden then shifts to the nonmoving

party to “set forth specific facts showing that there is a genuine issue for trial.” Anderson

v. Liberty Lobby Inc., 477 U.S. 242, 256 (1986). The nonmoving party may not simply

rest upon its pleadings to satisfy this burden. Id. Rather, the nonmoving party must “set

forth specific facts that would be admissible in evidence from which a rational trier of

fact could find for the nonmoving party.” Adler, 144 F.3d at 671. “To accomplish this, the

facts must be identified by reference to affidavits, deposition transcripts, or specific

exhibits incorporated therein.” Id. Ultimately, the Court’s inquiry on summary judgment

is whether the facts and evidence identified by the parties present “a sufficient

disagreement to require submission to a jury or whether it is so one-sided that one party

must prevail as a matter of law.” Anderson, 477 U.S. at 251–52.

B.     STANDING

       Article III of the United States Constitution restricts the federal courts to the

adjudication of “Cases” and “Controversies.” U.S. Const. art. III, § 2, cl. 1; Steel Co. v.

Citizens for a Better Env’t, 523 U.S. 83, 102 (1998). As such, standing is a threshold

issue in every case because it implicates a federal court’s subject matter jurisdiction.

Cornhusker Cas. Co. v. Skaj, 786 F.3d 842, 851 (10th Cir. 2015) (quoting Turner v.



                                              5
McGee, 681 F.3d 1215, 1218 (10th Cir. 2012)). For federal courts to have jurisdiction

over an action, the party bringing the suit must establish standing. Elk Grove Unified

Sch. Dist. v. Newdow, 542 U.S. 1, 11 (2004), abrogated on other grounds by Lexmark

Int'l, Inc. v. Static Control Components, Inc., 572 U.S. 118 (2014).

        To establish Article III standing, a plaintiff must show that: (1) she has suffered

an “injury in fact”; (2) the injury is fairly traceable to the challenged action of the

defendant; and (3) it is likely, as opposed to merely speculative, that the injury will be

redressed by the relief requested. Friends of the Earth, Inc. v. Laidlaw Envtl. Servs.,

Inc., 528 U.S. 167, 180 (2000). “An ‘injury in fact’ is the ‘invasion of a legally protected

interest which is (a) concrete and particularized, and (b) actual or imminent, not

conjectural or hypothetical.’” D.L. v. Unified Sch. Dist. No. 497, 596 F.3d 768, 774 (10th

Cir. 2010) (quoting Stewart v. Kempthorne, 554 F.3d 1245, 1253 (10th Cir. 2009))

(emphasis added).

       “The prudential standing doctrine encompasses various limitations, including ‘the

general prohibition on a litigant’s raising another person’s legal interests.’” The

Wilderness Soc’y v. Kane Cty., Utah, 632 F.3d 1162, 1168 (10th Cir. 2011) (quoting

Allen v. Wright, 468 U.S. 737, 751 (1984), abrogated on other grounds by Lexmark, 572

U.S. 118). A plaintiff “must assert [her] own legal rights and interests, and cannot rest

[her] claim to relief on the legal rights or interests of third parties.” Warth v. Seldin, 422

U.S. 490, 499 (1975). The question of prudential standing is often resolved by the

nature and source of the claim asserted, i.e., “whether the constitutional or statutory

provision on which the claim rests properly can be understood as granting persons in



                                               6
the plaintiff's position a right to judicial relief.” Id. at 500. “A party may suffer a

cognizable injury but still not possess a right to relief.” The Wilderness Soc’y, 632 F.3d

at 1170–71.

C.     FIDUCIARY DUTY CLAIMS

       Under Colorado law, a claim for breach of fiduciary duty requires the plaintiff to

prove: 1) that the defendant was acting as a fiduciary of the plaintiff; 2) that the

defendant breached a fiduciary duty to the plaintiff; 3) that the plaintiff incurred

damages; and 4) that the defendant's breach of fiduciary duty was a cause of the

plaintiff's damages. SGS Acquisition Co. Ltd. v. Linsley, 352 F. Supp. 3d 1109, 1119 (D.

Colo. 2018); Graphic Directions, Inc. v. Bush, 862 P.2d 1020, 1022 (Colo. App. 1993).

Likewise, under Texas law, the plaintiff must prove “the existence of a fiduciary duty,

breach of the duty, causation, and damages.” Rash v. J.V. Intermediate, Ltd., 498 F.3d

1201, 1206–07 (10th Cir. 2007) (quoting Abetter Trucking Co. v. Arizpe, 113 S.W.3d

503, 508 (Tex. App. 2003)).

       Under both Colorado and Texas law, a claim for aiding and abetting a breach of

fiduciary duty requires the plaintiff to show (1) breach by a fiduciary of a duty owed to a

plaintiff, (2) a defendant's knowing participation in the breach, and (3) damages. Nelson

v. Elway, 971 P.2d 245, 249 (Colo. App. 1998); Kastner v. Jenkens & Gilchrist, P.C.,

231 S.W.3d 571, 580 (Tex. App. 2007). Aiding and abetting is a dependent claim; there

can be no aiding and abetting claim where the underlying tort claim fails. See Renate

Nixdorf GmbH & Co. KG v. TRA Midland Properties, LLC, No. 05-17-00577-CV, 2019

WL 92038, at *5 (Tex. App. Jan. 3, 2019), reh'g denied (Feb. 26, 2019), review denied



                                                 7
(May 24, 2019) (citations omitted); see also Benton v. Avedon Eng'g, Inc., No. 10-CV-

01899-RBJ-KLM, 2012 WL 5869126, at *11 (D. Colo. Aug. 15, 2012) (recommending

that summary judgment enter against plaintiff as to the aiding and abetting claim where

the underlying breach of fiduciary duty claim failed), report and recommendation

adopted in part, No. 10-CV-01899-RBJ-KLM, 2012 WL 5866303 (D. Colo. Nov. 19,

2012) (adopting recommendation as to aiding and abetting claim).

                                        III.    DISCUSSION

       Defendants argue, inter alia, that Plaintiff lacks standing because the Individual

Defendants did not owe her a fiduciary duty and she, thus, lacks an injury to a legally

protected interest. Plaintiff acknowledges that the Individual Defendants did not owe her

a fiduciary duty. 3 (Doc. # 3 ¶¶ 103, 108.) Nonetheless, relying on the Colorado 4 Court of

Appeals decision in Taylor v. Taylor, 381 P.3d 428 (Colo. App. 2016), Plaintiff argues

that she has standing to bring this lawsuit because, under Taylor’s reasoning, Colo.

Rev. Stat. § 7-128-101 confers upon nonprofit directors a legally protected interest in

their board positions and the Individual Defendants’ “acts and omissions harmed her

legally-protected interest in her board position.” (Doc. # 1-13 at 12.) Plaintiff argues that

3
 Plaintiff cannot bring this action as a derivative lawsuit, i.e., in the name of or on behalf of the
NBCE, because she does not meet the requirements of Colo. Rev. Stat § 7-126-401 in that she
was not a director or voting member of NBCE at the initiation of this lawsuit.
4
  The NBCE Board Policy Manual states that “NBCE business will be conducted in accordance
with the laws of Texas and Colorado.” (Doc. # 3 ¶ 16 at 3.) The Court applies Colorado law in
granting summary judgment in favor of Defendants but notes that its choice of law is not
dispositive in the instant case. Colorado and Texas law require the same elements to recover
for breach of fiduciary duty and aiding and abetting a breach of fiduciary duty. Plaintiff has not
pointed the Court to any authority that establishes that Texas law confers upon her third-party
standing to bring fiduciary duty claims. Therefore, the Court’s conclusion that Plaintiff lacks
standing to bring the instant case would remain unchanged under Texas law.


                                                  8
her claims against Defendants flow from the fiduciary duties the Individual Defendants

owed to Defendant NBCE, not to Plaintiff. 5 As such, she asserts that, pursuant to

Taylor, she has standing to recover for breach of a fiduciary duty owed to a third party

and that “this standing allows her to assert her claims without being required to bring a

derivative action . . . .” (Doc. # 1-13 at 12.) 6

       The Court is not persuaded by Plaintiff’s argument. The Court finds that Taylor is

inapposite to the instant case, declines to extend its reasoning to the corporate

governance context, and concludes that Plaintiff lacks standing to bring these claims

because she has not established injury to a legally protected interest.

A.     THE TAYLOR CASE

       In Taylor v. Taylor, the Colorado Court of Appeals considered whether the child

beneficiary of her mother’s trust could maintain an action against the trustee for breach

of a fiduciary duty owed to her settlor mother after her mother’s death. The defendant

petitioner argued that the only person to whom he could have owed a fiduciary duty was

the mother and the plaintiff could not “recover for a breach of fiduciary duty owed to

someone other than [themselves].” 2016 COA 100 ¶ 8. The Court of Appeals treated

this as an issue of standing and considered the question to be whether the injury

alleged (that “as a result of defendant’s actions, their interest in particular monies ha[d]


5
  As Plaintiff summarized in her Response to Defendants’ Motion to Dismiss, “The Complaint
alleges the Individual Defendants[] breached their fiduciary duties owed to NBCE (a Colorado
resident), causing injury to Dr. Colucci.” (Doc. # 1-13 at 5.)
6
  In their summary judgment briefing, the parties incorporate the form and substance of the
arguments they advanced in their briefing on Defendants’ Motion to Dismiss. See (Doc. # 51 at
11) (incorporating previous arguments where “there has been no subsequent change in facts or
law”); (Doc. # 60 at 6).

                                                    9
been reduced by half”) was to a legally protected interest. See id. ¶ 16–18 (citing

Ainscough v. Owens, 90 P.3d 851, 855–56 (Colo. 2004)). The Court held that, under the

circumstances present in that case, the plaintiffs did have standing to sue for a breach

of fiduciary duty that proved harmful to them, even though the duty was owed to the

settlor during her lifetime. Id. ¶ 23.

B.     TAYLOR’S APPLICABILITY

       Taylor is readily distinguishable from the instant case. In Taylor, the Court of

Appeals interpreted the Colorado Probate Code in the trusts and estates context.

Specifically, the court interpreted a statutory provision as impliedly conferring standing

on the plaintiff, who was a beneficiary of the trust, because the statute provided, in part,

that a court could surcharge a fiduciary that it determined to be in breach of a duty for

“any damage or loss to the estate, beneficiaries, or interested persons,” including

compensatory damages and attorneys’ fees. 2016 COA 100 ¶ 21 (quoting Colo. Rev.

Stat. § 15-10-504(2)(a)) (emphasis added).

       By contrast, this case concerns corporate governance and there is no statutory

provision analogous to that applied by the Colorado Court of Appeals in Taylor. This

Court is not persuaded by Plaintiff’s argument that several provisions of Colo. Rev. Stat.

§ 7-128 are analogous. See (Doc. # 1-13 at 11) (citing Colo. Rev. Stat. § 7-128-101, -

108, -109, -401, -402(1)). The statute in Taylor contemplated awarding monetary

damages to beneficiaries or interested persons, and the Taylor plaintiff was both a

beneficiary and an interested person. Colo. Rev. Stat. § 7-128-402(1), on the other

hand, contemplates the award of monetary damages to the nonprofit corporation or



                                             10
to its members; Plaintiff is neither. See Colo. Rev. Stat. § 7-128-402(1) (providing a

nonprofit corporation’s articles of incorporation “shall not eliminate or limit the liability of

a director to the nonprofit corporation or to its members for monetary damages for any

breach of the director’s duty of loyalty . . . .”). Further, this provision emphasizes that the

director’s duty of loyalty is owed to the organization, not to individuals similarly situated

to Plaintiff. Lastly, as discussed infra, Colo. Rev. Stat. § 7-128-402(1) is located in the

same statutory title that omits individuals similarly situated to Plaintiff from the category

of individuals who are authorized to bring a derivative action on behalf of a nonprofit

corporation.

       Importantly, the pragmatic and policy concerns that animated the Colorado Court

of Appeals in Taylor are absent in this case. The Taylor court expressed concern,

echoed by other courts, that a trustee should not be allowed to evade responsibility for

wrongdoing because the settlor to whom it owed a fiduciary duty has died. 7 In Taylor’s

context, if a vested beneficiary did not have standing to sue a trustee in place of the


7
   Plaintiff quotes the Court of Appeals to argue that “standing here is further consistent with
‘common law principles recognizing third party standing for breaches of fiduciary duty.’” (Doc. #
1-13 at 11) (quoting Taylor, 2016 COA 100 ¶ 22). However, Plaintiff fails to provide the context
for the court’s statement. All five sources to which the Court of Appeals cites concern the right of
a beneficiary to sue for breach of a fiduciary duty owed to the settlor after the death of the
settlor. See, e.g., George Gleason Bogert, George Taylor Bogert & Amy Morris Hess, Bogert
Trusts & Trustees (“Many courts have allowed other beneficiaries to pursue breach of duty
claims after the settlor’s death, related to the administration of the trust during the settlor’s
lifetime . . . .”); Brundage v. Bank of Am., 996 So.2d 877, 882 (Fla. Dist. Ct. App. 2008)
(Although the trustee owes no duty to the beneficiaries of a revocable trust, “once the interest of
the contingent beneficiary vests upon the death of the settlor, the beneficiary may sue for
breach of a duty that the trustee owed to the settlor/beneficiary which was breached during the
lifetime of the settlor and subsequently affects the interest of the vested beneficiary.”); Siegel v.
Novak, 920 So.2d 89, 96 (Fla. Dist. Ct. App. 2006) (Denying standing would be “contrary to our
sense of justice—a trustee should not be able to violate its fiduciary duty . . . and yet escape
responsibility because the settlor did not discover the transgressions during her lifetime. . . .”).


                                                 11
deceased settlor, there would be no civil recourse for the trustee’s breach. By contrast,

in this case, judicial recourse for breach of a fiduciary duty owed to NBCE exists. 8

       Colo. Rev. Stat. § 7-126-401 provides that any director or voting member of a

nonprofit corporation can bring a derivative action on behalf of the corporation. Thus,

two groups of individuals are authorized to bring claims for breach of a fiduciary duty

owed to NBCE, and Dr. Colucci is not among them. Under the well-established canon of

statutory interpretation expressio unius est exclusio alterius, the inclusion of certain

items implies the exclusion of others. Beeghly v. Mack, 20 P.3d 610, 613 (Colo. 2001);

see also Barnhart v. Peabody Coal Co., 537 U.S. 149, 168 (2003) (“[T]he canon

expressio unius est exclusio alterius . . . has force only when the items expressed are

members of an ‘associated group or series,’ justifying the inference that items not

mentioned were excluded by deliberate choice, not inadvertence.”). The Court infers

that, by expressly defining in Colo. Rev. Stat. § 7-126-401 which groups of individuals

may sue on behalf of NBCE, the legislature deliberately excluded Dr. Colucci and those

similarly situated. To apply Taylor’s holding to extend third-party standing to Plaintiff in

the instant case would be to usurp the role of the legislature.

                                       IV.    CONCLUSION

       For the foregoing reasons, the Court finds that Plaintiff lacks standing to bring the




8
  Plaintiff makes the policy argument that, if the Court does not extend Taylor’s reasoning to the
case at bar, “directors of a nonprofit organization could remove each other with impunity, at any
time, for any baseless reason, and in derogation of the best interests of the organizations they
serve.” (Doc. # 1-13 at 11.) However, as discussed infra, the legislature has created a check on
the authority of directors through Colo. Rev. Stat. § 7-126-401.


                                                12
instant lawsuit because she lacks injury in fact to a legally protected interest. 9 Because

Plaintiff has not demonstrated an injury in fact, she also has not established an actual

controversy within the Court’s jurisdiction. See 28 U.S.C.A. § 2201. Therefore, the Court

dismisses Plaintiff’s declaratory judgment claim. Accordingly, it is ORDERED as follows:

    •   Defendants’ National Board of Chiropractic Examiners, Salvatore D. Larusso,

        Steven R. Conway, John C. Nab, Paul N. Morin, Leroy F. Otto, John R.

        McGinnis, Farrel Grossman, and Kirk Shilts’ Motion for Summary Judgment

        (Doc. # 39) is GRANTED as to standing;

    •   Defendant Daniel M. Côté’s Motion for Summary Judgment (Doc. # 41) is

        GRANTED as to standing;

    •   Plaintiff’s declaratory judgment claim is dismissed; and

    •   The Clerk of Court is directed to enter judgment in favor of all Defendants and

        against Plaintiff.


        DATED: January 22, 2020

                                                     BY THE COURT:


                                                     _____________________________
                                                     CHRISTINE M. ARGUELLO
                                                     United States District Judge



9
  For the same reasons that Plaintiff lacks standing, Plaintiff’s claims would also fail on the
merits. Plaintiff admits that the Individual Defendants did not owe her a fiduciary duty. She thus
fails to prove the first element of breach of fiduciary duty—i.e., that Defendants owed Plaintiff a
fiduciary duty. SGS Acquisition Co. Ltd. v. Linsley, 352 F. Supp. 3d 1109, 1119 (D. Colo. 2018).
Relatedly, because her breach of fiduciary duty claims against the Individual Defendants would
fail, her aiding and abetting breach of fiduciary duty claim against Defendant NBCE would
necessarily fail as well. See Benton, No. 10-CV-01899-RBJ-KLM, 2012 WL 5869126, at *11.

                                                13
